Citation Nr: 0822783	
Decision Date: 07/08/08    Archive Date: 07/17/08

DOCKET NO.  05-37 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for scoliosis of the 
thoracolumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1990 to 
November 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied the benefit sought on appeal. 

New evidence was submitted to the RO, after the transfer of 
his appeal to the Board, but not considered by the RO.  The 
veteran waived consideration of this evidence by the agency 
of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 
(2007).  The Board will consider this evidence for the 
purpose of reopening the claim.


FINDINGS OF FACT

1.  Unappealed November 1999 and January 2000 rating 
decisions denied a claim for service connection for scoliosis 
of the thoracolumbar spine. 

2.  Evidence received since the January 2000 final decision 
is cumulative or redundant and does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for scoliosis of the thoracolumbar spine.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claim of service connection for scoliosis of the 
thoracolumbar spine.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156, 20.1105 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2007).  Absent appeal, 
a decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103 (2007).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

History and analysis

The veteran's claim for service connection for scoliosis of 
the thoracolumbar spine was denied by the RO in November 1999 
and January 2000 rating decisions.  The veteran did not 
appeal the decisions and they became final.  38 U.S.C.A. § 
7105.  In January 2005, the veteran submitted her request to 
reopen her claim for service connection for scoliosis of the 
thoracolumbar spine.

The evidence of record prior to the January 2000 final rating 
decision included the veteran's service medical records.  A 
service medical record from December 1990 shows that the 
veteran complained of back pain after falling the previous 
day.  She was diagnosed with scoliosis with an x-ray finding 
of +30 degrees.  An undated record from sometime in 1992 
indicated that the veteran had a history of scoliosis and was 
experiencing severe lumbar pain.  The November 1999 rating 
decision denied the veteran's claim, on the basis that 
scoliosis is considered a congenital or developmental 
disorder and there was no showing that the veteran's 
condition was permanently worsened by military service.  

The January 2000 final rating decision denied the veteran's 
claim on the basis that new and material evidence was not 
received to reopen the claim.  

The medical evidence received since the final January 2000 
rating decision consists of VA outpatient records from 
December 2005 and September to October 2006, as well as a 
private medical record from October 2000.  These records show 
continued treatment for recurrent dislocation of the right 
should, post-operative status Bankhart's repair and chronic 
back pain.  A VA outpatient record from October 2006 notes 
scoliosis and deformity of the upper torso, and that 
curvature is deforming the right chest and scapular area and 
therefore the shoulder problem is associated with and 
affected by the scoliosis.  However, just like the evidence 
of record at the time of the January 2000 final rating 
decision, these newly submitted records do not provide any 
evidence that would indicate that the veteran's congenital 
scoliosis was aggravated by her period of honorable service.  
As none of the newly submitted evidence has any bearing as to 
whether the veteran's current scoliosis of the thoracolumbar 
spine is related to her period of honorable service, these 
records are not material to the veteran's claim.  Since new 
and material evidence has not been submitted since the 
January 2000 RO decision, reopening of the claim for service 
connection scoliosis of the thoracolumbar spine is not 
warranted.

Duty to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

The VA must notify a claimant of the evidence that is needed 
to reopen the claim as well as the evidence that is needed to 
establish entitlement to the underlying claim. More 
specifically, the RO must provide notice as to what evidence 
is necessary to substantiate the element(s) of service 
connection that was found insufficient in its previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In February 2005, prior to the issuance of the rating 
decision that is the subject of this appeal, the veteran was 
advised of the previous denial of service connection and the 
basis for that denial, as well as of the requirement that she 
submit new and material evidence showing that this condition 
was incurred in or aggravated by service, that the RO would 
assist her in obtaining additional information and evidence; 
and of the responsibilities on both her part and VA's in 
developing the claim.  She was told to submit all pertinent 
evidence she had in her possession pertaining to the claim.  
As such, VA fulfilled its notification duties.  Quartuccio, 
16 Vet. App. at 187; Kent, 20 Vet. App. at 10 (2006).  A 
March 2006 letter informed the veteran of the type of 
evidence necessary to establish disability ratings and 
effective dates in compliance with Dingess, supra.  

With respect to VA's duty to assist the appellant, the RO has 
obtained the veteran's service medical records and VA medical 
records. The veteran has also submitted private medical 
records and VA medical records. The veteran has been accorded 
ample opportunity to present evidence and argument in support 
of the appeal and she has done so. Neither the veteran nor 
her representative has indicated that there are any 
additional pertinent records to support reopening this claim. 

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

New and material evidence not having been submitted, the 
appeal to reopen a claim for service connection for scoliosis 
of the thoracolumbar spine is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


